Citation Nr: 1718194	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), based on an alleged in-service personal assault.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2000.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of the hearings have been associated with the claims file.

In August 2012 and August 2015, the Board remanded the case for further development.  The case has since been returned to the Board for further appellate review.  However, as will be discussed below, the Board must remand this case again because the file does not reflect substantial compliance with the prior remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In August 2015, the Board remanded the case, in pertinent part, to obtain a clarifying VA medical opinion to determine whether the Veteran's schizophrenia is directly related to his military service.  The Board noted that the September 2013 VA examiner addressed aggravation of a preexisting psychiatric disorder, but did not address direct incurrence.  Specifically, the Board directed the examiner, for legal purposes, to assume that the Veteran did not have a psychiatric disorder prior to service in rendering his or her opinion.  The examiner was requested to render an opinion as to whether it was at least as likely as not that the Veteran has a current psychiatric disorder that manifested in service or that is otherwise related to his military service, to include his in-service motivational issues, not shaving, and other performance issues discussed in his service personnel records.

Following the remand, a VA medical opinion was obtained in September 2016.  In her opinion, the VA psychologist opined that the claimed acquired psychiatric disorder was less likely than not incurred in or caused by service.  She noted that, based on records from a private hospital, the Veteran began to exhibit symptoms of schizophrenia at age 16 and that he was psychiatrically admitted due to acute psychosis just prior to enlisting in the Army.  The examiner's opinion was based on the Veteran's psychiatric symptoms prior to service and the August 2015 remand directives clearly instructed the examiner to assume, that the Veteran did not have a psychiatric disorder prior to service, for legal purposes.  As such, the Board finds that the September 2016 VA opinion is inadequate.  Therefore, the Board finds that a remand is necessary to obtain an adequate VA examination in compliance with the instructions of the August 2016 Board remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

In addition, the Veteran's claim for service connection for hypertension is inextricably intertwined with his claim for service connection for an acquired psychiatric disorder, as the Veteran has claimed that he has hypertension caused by his psychiatric disorder. See January 2012 hearing transcript, p. 5.  The Board may not properly review the Veteran's claim for secondary service connection for hypertension until the requested development for the issue of service connection for an acquired psychiatric disorder has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the claim for service connection for hypertension must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the September 2016 VA examiner, or if she is unavailable, to another suitably qualified VA examiner for a clarifying VA addendum opinion as to the nature and etiology of the Veteran's current schizophrenia diagnosis.  An actual examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For legal purposes, the examiner should assume that the Veteran did not have a psychiatric disorder prior to service in rendering his or her opinion.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran has a current psychiatric disorder that manifested in service or that is otherwise related to his military service, to include his in-service motivational issues, fighting, not shaving, and other performance issues discussed in his service personnel records.


(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




